           Case 2:18-mj-00697-GWF Document 9 Filed 12/14/18 Page 3 of 4



 1                                 UNITED STATES DISTRICT COURT

 2                                         DISTRICT OF NEVADA

 3

 4 UNITED STATES OF AMERICA,                              Case No. 2:18-mj-000697-GWF

 5                   Plaintiff,                           FINDINGS OF FACT, CONCLUSIONS OF
              vs.                                         LAW AND ORDER
 6

 7 SCOTT BECKMAN,

 8                   Defendant.

 9

10
                                             FINDINGS OF FACT
11

12            Based upon the stipulation of the parties to continue Mr. Beckman’s bench trial, and good
13 cause appearing, the Court finds:

14            1.      Defense counsel needs additional time to review discovery and prepare.
15            2.      The government has no objection.
16            3.      Defendant Scott Beckman is at liberty and does not oppose the continuance.
17            4.      The additional time requested herein is not sought for purposes of delay but is to
18 allow Mr. Beckman’s counsel to adequately prepare for bench trial.

19            5.      Additionally, denial of this request for continuance could result in a miscarriage of
20 justice.

21 / / /

22 / / /

23 / / /

24 / / /

25 / / /

26 / / /
27 / / /

28 / / /


                                                       -3-
       Case 2:18-mj-00697-GWF Document 9 Filed 12/14/18 Page 4 of 4



 1                                       ORDER

 2       IT IS THEREFORE ORDERED that defendant Scott Beckman’s trial currently set for
                                                            February 27, 2019
 3 December 19, 2018 at 9:00 a.m. be vacated and reset to _______________________ at

     9:00 a.m.
 4 _____________.

 5

 6                   17th day of ________________
         DATED this ______         December       2018.

 7

 8

 9                                                   ______________________________
                                                     HON. GEORGE W. FOLEY
10                                                   U.S. MAGISTRATE JUDGE
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28


                                           -4-
